Citation Nr: 0504516	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-32 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an asbestos related 
pulmonary disability.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 until 
September 1960.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2002 
rating decision of the VA Regional Office (RO) in Togus, 
Maine that denied service connection for asbestosis.  

The veteran and his spouse presented testimony in November 
2004 before the undersigned via videoconference.  The 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he now has asbestosis as the result 
of exposure to asbestos while serving in the Navy aboard 
ship.  He contends that he slept under pipes lined with 
asbestos, and also engaged in much work detail involving 
exposure, including cleaning compartments, and removing and 
disposing of pipe insulation.  The record shows that after 
service the veteran was employed as a plumber.

In January 2000, a private physician reported that the 
veteran did not have asbestosis, but had findings consistent 
with asbestos related pleural disease.

The veteran testified at the November 2004 hearing that 
although he worked for many years after service in a capacity 
in which he might have been exposed to additional asbestos, 
he believed that the exposure aboard ship in the Navy was the 
precipitating factor for the asbestosis he now has.

The veteran underwent a VA compensation and pension 
examination with a medical opinion in July 2002.  The 
examiner diagnosed asbestosis, but concluded that it was less 
likely that the disease was related to in-service asbestos 
exposure, than that it was related to the post-service 
exposure.  The veteran contended at the November 2004 hearing 
that this examination was inadequate because it was performed 
by a physician's assistant.  The examination report does not 
reflect the qualifications of the examiner.  Given the 
varying diagnoses of asbestos related pulmonary disease; the 
possible in-service asbestos exposure; and the question as to 
whether current pulmonary disease is the result of in-
service, as opposed to post-service asbestos exposure; the 
Board agrees that an opinion is needed from a physician, who 
is preferably a specialist in pulmonary disease.  See 38 
U.S.C.A. § 5103A(d) (West 2002).

The veteran was informed at the hearing that to substantiate 
the claim, there was a need for medical evidence refuting the 
opinion rendered on the VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination by a physician, who is 
preferably a pulmonary specialist, to 
determine the nature, severity and 
etiology of any and all current lung 
and/or respiratory disability now 
indicated.  The examiner should solicit 
a detailed service and post service 
work history from the veteran.  Any 
necessary studies should be conducted.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner 
should acknowledge such review in the 
examination report.
Following the examination, the examiner 
should render an opinion as to whether 
the veteran at least as likely as not 
(50 percent probability) has an 
asbestos related pulmonary disability, 
and whether it is at least as likely as 
not related to exposure to asbestos in 
service, or whether it is more likely 
related to post-service asbestos 
exposure.  A rationale for any opinion 
expressed should be included in the 
report.
The examiner should indicate whether he 
or she is a physician, and whether he 
or she is a pulmonary specialist.

2.  Following completion of the 
requested development, re-adjudicate 
the issue on appeal.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case.  
Then, return the claims folder to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


